Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figures 1, 2 and 3 there are numerous extraneous marks which are not apparently part of the drawings (figure 1 is the most obvious of these, with numerous dots in a random pattern throughout the figure; also note dots occurring in figures 2 and 3 close to the reference numerals and lead lines).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because “[p]rovided is” is redundant in an abstract of the disclosure.  Correction is required.  See MPEP § 608.01(b) which includes exemplary phrases with should be avoided in the framing of an abstract. In general, implied phrases such as “provided is”, “is/are provided”, “disclosed is”, “is/are disclosed”, “the invention pertains to” and “we have invented” are all redundant. An abstract of the disclosure should simply describe the device or process rather than referring to its provision, disclosure or invention.
The abstract of the disclosure is objected to because it is greater than 150 words in length.  Correction is required.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 10, “the floor” lacks a clear antecedent basis (compare to claim 1, line 3: “a floor surface” and claim 1, line 11: “the floor surface”); further the recitation of the housing being “on the floor” is somewhat confusing in that it initially appears as though applicant’s recitation describes the drive wheel as supporting the housing (i.e., the housing is supported away from the floor by the drive wheel, see claim 1, line 3), and as such, it is not clear whether “the housing is on the floor” refers to the housing being supported by the drive wheel, or that the housing is directly on the floor. 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kim (JP 2005-21665, cited by applicant). Kim teaches a wheel support structure for an electronic device, including a drive wheel (120), supporting an overall housing (101) to run on a floor or other support surface, a swinging support unit (e.g., 173, 175) rotatably supporting the drive wheel and pivoting the drive wheel to a bottom part of the housing in such a way that the drive wheel is swingable upward and downward about a swinging axle (110), a biasing mechanism (150) including a biasing member (151) configured to give a downward bias to the swinging support unit pushing the drive wheel (120) downward, the biasing mechanism operable to bias the swinging support unit towards a floor or support surface when the housing and support unit are closely proximate a floor, and wherein the downward bias is released (e.g., by not being provided) when the drive wheel is distanced from the floor surface a distance at which the bias member (151) is no longer compressed, the biasing member being a compression spring having a proximal end (proximate 160) fixed to a fixing section (153, 158) provided within the housing, and a distal end (proximate 155, 159) enabled to abut the swinging support (connection of 159 to 173, 175); the biasing mechanism comprising a stopper (e.g., the lower end of 151) which stops the distal end of the  by the length of the spring when no longer compressed, to the breadth claimed).
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kim et al. (US 2013/0018218). Kim et al. teach a wheel support structure for an electronic device, including a drive wheel (120), supporting an overall housing (10) to run on a floor or other support surface, a swinging support unit (e.g., 141) rotatably supporting the drive wheel and pivoting the drive wheel to a bottom part of the housing in such a way that the drive wheel is swingable upward and downward about a swinging axle (130, 131), a biasing mechanism (170) including a biasing member configured to give a downward bias to the swinging support unit pushing the drive wheel (120) downward, the biasing mechanism operable to bias the swinging support unit towards a floor or support surface when the housing and support unit are closely proximate a floor, and wherein the downward bias is released (e.g., by not being provided) when the drive wheel is distanced from the floor surface a distance at which the bias member (170) is no longer extended beyond a retracted equilibrium position (i.e., 170 at its shortest length), the biasing member being a tension spring having one end fixed to a fixing section provided within the housing and the other end fixed to the swinging support unit (upper end of 170)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2013/0081218, hereafter Kim et al.-‘218) in view of Jang et al. (EP 2 679 130, cited by applicant). While Kim et al.-‘218 teach that the bias member is a tension spring with an end connected to the housing, the reference does not specifically teach that the spring end is slidably attached to a fixing section. Jang et al. teach that in connecting a .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (‘665) in view of Japanese Document JP 3-98101 (hereafter JP-‘101, cited by applicant). The reference to Kim (‘665) is discussed above and while teaching a compression spring between the housing portion and the swinging support, does not specifically teach a roller or ball section at the distal end of the biasing member or spring, which is rotatable while in a sliding contact with the swinging support. JP-‘101 teaches that it is well known while providing a biasing element which is a compression spring (19) for providing a support to a wheel element (10), to provide a roller or ball (33) at the end of the biasing element (plate 18 at the end of 19), which may be rotated (e.g., about a central pivot axis) while in a sliding contact with the support (e.g., the bottom surface of 33 is rotatably slidable with respect to portion 32). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a ball or roller to the connection between the support and bias member of Kim, as taught by JP-‘101, for the purpose of allowing a degree of pivotal motion between the bias member and the support unit and/or driven wheel and/or reducing torque build up between the elements.
Allowable Subject Matter
Claims 5 and 7, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 USC 112(b) or 35 USC 112 (pre-AIA ), 2nd paragraph, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rabjohn and Gordon teach spring suspensions for various device wheels; Denzin et al. and Song et al. teach spring suspensions for swinging support units of various types.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616